Citation Nr: 0706218	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-21 691	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for the residuals of a 
right leg wound.

5.  Entitlement to service connection for numbness of the 
hands and feet.

6.  Entitlement to service connection for dry swollen feet.

7.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected diabetes 
mellitus.

8.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), claimed as due to exposure to herbicides.


9.  Entitlement to an initial evaluation for diabetes 
mellitus in excess of 20 percent disabling.

10.  Entitlement to an initial evaluation for post traumatic 
stress disorder (PTSD) in excess of 10 percent disabling.

11.  Entitlement to an initial evaluation for the lumbosacral 
strain disability in excess of 40 percent disabling.

12.  Whether the veteran timely perfected an appeal to the 
issue of entitlement to an effective date earlier than May 8, 
2001, for the award of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1969 to August 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appellant has appealed the initial evaluations assigned 
to the diabetes, post-traumatic stress disorder (PTSD) and 
lumbar spine disabilities when service connection was 
granted.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted.  Consequently, the increased rating issues before 
the Board are as reflected on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In June 2006, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The issues of initial ratings for the lumbar spine and PTSD 
disabilities and the issues of service connection for 
residuals of a right leg wound, hypertension, a prostate 
disorder and dry, swollen feet are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was not treated in service for any skin 
condition, nor is there evidence of treatment for any skin 
condition until many years after his separation from service.

2.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era. 

3.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e) or that he has any skin disorder that is 
related to herbicide exposure.

4.  There is no competent medical evidence showing that any 
current diagnosis of a skin disorder, of glaucoma, or of 
pathology involving numbness of the extremities is 
etiologically linked to service or to a service-connected 
disability.

5.  No current skin disorder, glaucoma or numbness of the 
extremities is attributable to the appellant's active 
military service or to a service-connected disability.

6.  Elevated cholesterol is a laboratory finding and not a 
disability or disease; it has not been shown that the 
appellant has any disability associated with elevated 
cholesterol of service origin.

7.  The appellant's service-connected diabetes mellitus is 
treated with an oral hypoglycemic agent with excellent 
control.  

8.  There is no objective medical evidence of any regulation 
of activities, or episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization. 

9.  On April 29, 2004, the RO mailed the appellant a letter 
telling him about its decision on his claim of entitlement to 
an earlier effective date for the grant of service connection 
for diabetes mellitus.

10.  The RO mailed the appellant a Statement of the Case 
(SOC) as to that issue on April 29, 2005.

11.  No VA Form 9, Appeal to the Board of Veterans' Appeals, 
or other form of substantive appeal was received within sixty 
(60) days of the issuance of the SOC.  

12.  The next communication was received from the appellant's 
representative in January 2006.

13.  The appellant was notified of the pertinent laws and 
regulations governing the requirements for a timely 
substantive appeal; he was invited to submit argument or 
evidence on the matter, and he replied to the October 12, 
2006 notice letter sent by the Board.


CONCLUSIONS OF LAW

1.  The appellant does not have any skin disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service, including exposure to herbicides.  
38 C.F.R. §§ 101, 1101, 1110, 1111, 1112, 1131, 1132, 1133, 
1137, 1153, 5102, 5103, 5103A, and 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2006).

2.  The appellant's current glaucoma is not the result of 
disease or injury incurred in or aggravated by active 
military service, nor has the glaucoma been made worse by any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for the establishment of service connection 
for disability manifested by high cholesterol are not met.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).

4.  The appellant does not have numbness of the extremities 
that is the result of disease or injury incurred in or 
aggravated by active military service or that is made worse 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

5.  The criteria for an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus 
disability are not met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.119 Diagnostic Code 7913 (2006).

6.  The appellant has not fulfilled the requirements for the 
perfection of the appeal concerning his claim of entitlement 
to an effective date earlier than May 8, 2001, for the grant 
of service connection for diabetes mellitus.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in May 2002, September 2002 and January 2003.  Those 
documents informed the veteran of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated his 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  VA subsequently readjudicated 
the claim based on all the evidence in December 2005, without 
taint from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and any deficiency in the notice did not affect 
the essential fairness of the decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Consequently, the 
Board does not find that any such late notice requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).   Here, VA obtained the appellant's service medical 
records.  The appellant was afforded VA medical examinations.  
Private and VA medical records were obtained and associated 
with the claims file.  The appellant was afforded a personal 
hearing at the RO, as well as a Board hearing.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In Dingess, the Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
An RO letter dated in May 2006 advised the appellant as to 
the determinations of schedular ratings and the assignment of 
effective dates.  Furthermore, the appellant is disagreeing 
with the rating and effective date assigned to his service-
connected diabetes disability at issue.  This would indicate 
he is fully aware that when a benefit is awarded, an 
effective date is assigned.

In the May 2006 letter, the appellant was informed of the 
types of evidence needed in a claim for increase and a claim 
involving the assignment of an effective date.  He was told 
that VA was responsible for obtaining any records held by a 
federal government agency and that it would provide help to 
obtain records not held by a government agency.  VA also told 
the appellant that if he had any evidence in his possession, 
he should submit it to VA.

The claims on appeal for an earlier effective date and for an 
increased initial rating are "downstream issues" from the 
claim for service connection for diabetes.  In this type of 
circumstance, if the claimant has received a VA notice letter 
for the underlying claim and raises a new issue following the 
issuance of the rating decision, here, claims for an earlier 
effective date and a higher initial evaluation, VA is not 
required to issue a new notice letter.  VAOPGCPREC 8-2003 
(Dec. 2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case (SOC) if the 
disagreement is not resolved.  Id.  

The RO did issue such an SOC for the initial evaluation in 
June 2003.  The RO also issued such an SOC for the earlier 
effective date claim in April 2005.  For these reasons, the 
appellant has not been prejudiced by the timing of a fully-
compliant VA notice letter.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his February 2004 personal hearing 
at the RO that he received all of his nonpsychiatric medical 
treatment at VA facilities.  He said that he was on a 
restricted diet and an exercise program for his diabetes.  
The appellant also testified that he had basically had a rash 
for years, that he had this rash when he got out of service 
and that he had not had any treatment for the rash while he 
was in service.  The appellant's wife testified that the 
veteran's hands would be asleep a lot at night and that 
before the veteran stopped working, he was complaining about 
not being able to grasp things.  She stated that these things 
started after the veteran was diagnosed with diabetes.  

The appellant testified at his June 2006 Board hearing that 
he had had strokes.  He reported that he had rashes while he 
was in service and that he still had them after his 
separation from service.  The appellant's wife stated that a 
doctor had thought that the veteran's diabetes had aggravated 
his glaucoma and that a doctor had said that the diabetes 
caused the veteran's cholesterol level to rise.  The 
appellant also testified that he experienced numbness and 
tingling in his feet and hands. 


I.  Service connection claims

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

1. Skin rash.

Review of the appellant's service medical records indicates 
that he was never diagnosed with, or treated for, any skin 
disorder.  There was no mention of any clinical findings of a 
skin disorder at the time of the appellant's separation 
examination in July 1971.

Review of the appellant's post-service medical records 
indicates that he was treated by a private physician for 
various complaints between November 1996 and February 2002; 
there are no findings pertinent to any skin disorder.  A July 
2003 VA treatment note includes an assessment that the 
appellant appeared to have allergy-related dermatitis.

The appellant underwent a VA medical examination in February 
2004; he reported that he had experienced a skin rash on and 
off that involved his chest and back, his trunk and, 
occasionally, his face and arms.  He said that these skin 
lesions were isolated lesions.  He also said that a 
widespread outbreak would occur approximately three or four 
times per year.  The VA examiner reviewed the claims file, 
examined the appellant and rendered a clinical impression of 
folliculitis.  The examiner also stated that there was no 
documentation of such a skin condition in the appellant's 
service medical records.

The appellant is seeking service connection for a skin 
disorder that he contends he developed as result of exposure 
to herbicides.  The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto previously provided that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001) was enacted.  Among other things, the VEBEA 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure; 
added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing 
the United States Court of Appeals for Veterans Claims 
holding in McCartt, supra).  These statutory provisions 
became effective on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the competent evidence of record 
indicates that the appellant had active service in the 
Republic of Vietnam.  However, to date, the medical evidence 
does not indicate that he has been diagnosed with any one of 
the presumptive diseases enumerated by the Secretary pursuant 
to the statute.  See 38 C.F.R. §§ 3.307, 3.309(e).  The only 
skin disorder entitled to the presumption of service 
incurrence due to Agent Orange exposure is chloracne or other 
acneform disease consistent with chloracne.  The evidence 
does not show such a skin disorder; therefore, the appellant 
is not entitled to a presumption that his claimed 
disorder/symptoms are related to exposure to herbicide agents 
used in Vietnam.  Furthermore, there is no competent medical 
evidence of record that documents the existence of any skin 
pathology until many years after service.  As a matter of 
law, the appellant cannot receive the benefit of a 
presumption that his claimed skin condition was caused by his 
exposure to Agent Orange or other herbicidal agent.  

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that the veteran does 
not meet the requirements of 38 C.F.R. § 3.309 does not in 
and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  The Board will now assess the appellant's claim 
on a direct basis.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the appellant has submitted no 
competent medical evidence showing that any claimed chronic 
skin condition was present in service or was present within 
one year following separation from service.  The claimant 
does not satisfy this element of a claim of service 
connection by merely presenting his opinion because he is not 
a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In addition, there is no evidence of record that the 
appellant experienced any skin condition until many years 
after service.  The absence of any evidence of any of 
persistent symptoms of any claimed disability after service 
separation constitutes negative evidence tending to disprove 
the assertion that the appellant was disabled from any skin 
disease during his service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002); see also 38 C.F.R. § 3.102.  

The weight of the "negative" evidence, principally in the 
lack of clinical documentation of the existence of any 
chronic skin disorder during service or until many years 
after the appellant's separation from service, exceeds that 
of the "positive" evidence of record, which consists of the 
appellant's contentions.  The lack of any evidence of 
symptoms until many years after the appellant's August 1971 
separation from service is itself evidence which also 
strongly suggests that no claimed skin condition is traceable 
to service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any causal connection between the appellant's 
current claimed skin disorder and his military service.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed skin 
disorder is not related to his active service.  In the 
absence of any evidence tending to show continuity of 
symptomatology or a competent medical opinion as to a nexus 
between the claimed condition and service, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for a skin disorder.  
As such, the evidence is insufficient to support a grant of 
service connection for any such disorder.  Because the 
preponderance of the evidence is against this skin disorder 
service connection claim, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

2.  Glaucoma and numbness of hand/extremities.

Review of the appellant's service medical records indicates 
that he was never diagnosed with glaucoma or any neurological 
condition.  The report of the separation examination 
conducted in February 1972 states that the appellant's eyes 
and neurologic system were normal.

Review of the appellant's post-service medical records 
reveals that he had been treated at two different private eye 
clinics between October 2000 and July 2002.  An October 2000 
report includes a diagnosis of early chronic open angle 
glaucoma.  None of the associated records provides any 
documentation of a causal nexus of any kind between the 
appellant's active service and his eye conditions or between 
his diabetes and his eye conditions.

The appellant had also been treated at Meridian Medical 
Associates and records dated between November 1996 and 
February 2002 have been associated with the claims file.  
There is no mention in these records of glaucoma or of 
problems with numbness of the hands, arms or other 
extremities.

Review of the appellant's VA medical treatment records 
reveals that he was seen for complaints of low back pain in 
January 2003.  At that time he denied any decreased sensation 
and neurological testing was normal.  In February 2004, there 
were minimal signs and symptoms of diabetic neuropathy and 
possible carpal tunnel syndrome that predated the diabetes.  
The next month, MRI testing revealed lacunar infarcts in the 
left hemisphere that could be responsible for the appellant's 
right-sided numbness and were consistent with small vessel 
disease related to diabetes and hypertension.  However, the 
results of EMG and NCV testing suggested the absence of 
significant fiber neuropathy that is commonly seen in 
diabetes.   

The appellant underwent a VA eye examination in February 
2004; he reported that he had been diagnosed with glaucoma 
and with diabetes with each diagnosis having been rendered 
approximately two years prior to the examination.  The 
appellant also reported that he had been told that he had 
cataracts.  After examining the appellant, the VA examiner 
rendered diagnoses of chronic simple glaucoma and 
nucleosclerotic cataract formation, minimal and not visually 
significant.  The examiner stated that the appellant did not 
have any current eye problems that could be related to his 
diabetes mellitus diagnosis.  The examiner further stated 
that the glaucoma condition was a separate entity that was 
not caused or influenced by the diabetes and that the 
cataract formation was age-related.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131.  
Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Where the dispositive issue involves a question of medical 
causation (such as whether a condition claimed is the result 
of active service in the military), only competent medical 
evidence is probative.  See, e.g., Grottveit, 5 Vet. App. at 
93.  In this case, the appellant has submitted no competent 
medical evidence showing that any claimed chronic condition 
was present in service or was present within one year 
following separation from service.  The claimant does not 
satisfy this element of a claim of service connection by 
merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. at 492.

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

There is no evidence of record that the appellant was treated 
for any glaucoma or numbness of the hands or extremities in 
service or within 12 months of his separation from service; 
there is no evidence of record to suggest that these 
conditions existed until many years after service.  The 
appellant himself contends only that he has glaucoma and 
numbness of the hands and extremities that is caused by, or 
made worse by, his service-connected disabilities.  However, 
where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his opinion because he 
is not a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu, 2 Vet. 
App. at 492.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  In this case, the 
Board finds that the preponderance of the evidence is against 
the appellant's service connection claims.  The "positive" 
evidence of record only consists of the testimony and written 
statements of the appellant, his spouse and his 
representative.  On the other hand, the "negative" evidence 
of record consists of VA clinical findings of mild carpal 
tunnel syndrome with no other neuropathy (the carpal tunnel 
syndrome predated the onset of diabetes) as well as the 
February 2004 VA examiner conclusion that no current eye 
problems were related to diabetes.  There is no competent 
medical opinion of record that provides such an etiologic 
link, whether by causation or by aggravation, between the 
appellant's current glaucoma or neurological pathology of the 
extremities and his service-connected disabilities.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); see Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994); Espiritu, 2 Vet. App. at 495.

The Board has considered the appellant's testimony and 
written statements, as well as the testimony of his spouse 
and the written statements of his representative, submitted 
in support of his argument that his current glaucoma and 
numbness conditions are etiologically related to his service-
connected disabilities.  To the extent that such statements 
represent evidence of continuity of symptomatology, without 
more, they are not competent evidence of a diagnosis, nor do 
they establish a nexus between any acquired pathology and the 
appellant's military service.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999).

Based on the totality of the evidence of record, including 
the appellant's testimony and written statements, the private 
treatment records, the VA medical records and the VA medical 
opinions, the Board finds that the preponderance of the 
evidence is against a finding of secondary service connection 
for glaucoma and for numbness of the hands or extremities.  
The record does not present sufficient competent evidence of 
any linkage between the appellant's claimed conditions and 
his service-connected diabetes.  The Board concludes, 
therefore, that the evidence does not support the finding, in 
the sense that Allen represents, of a nexus between the 
appellant's service-connected disabilities and any eye or 
numbness-related pathology.  Likewise, the evidence does not 
support a finding of any causal connection.  

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed conditions 
are not related to the service-connected diabetes in that the 
service-connected diabetes did not cause or aggravate the 
glaucoma or the numbness of the hands or extremities.  While 
it is apparent that the appellant has been diagnosed with 
glaucoma and that he has reported symptoms of numbness of the 
hands/extremities, the medical evidence of record as a whole 
supports the conclusion that there is no etiological 
relationship between the origin and/or severity of either 
claimed condition and the diabetes disability for which 
service connection has been granted.  Therefore, the 
preponderance of the evidence is against these secondary 
service connection claims.  The Board accordingly concludes 
that the appellant's claims for secondary service connection 
for glaucoma and numbness of the hands/extremities must fail.  
Because the preponderance of the evidence is against each of 
these claims, the benefit of the doubt doctrine does not 
apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

3.  Elevated cholesterol.

The appellant has been diagnosed with dyslipidemia, as 
reflected in a July 2005 VA outpatient treatment note.  He is 
prescribed medication for this condition.  Review of the 
private medical records in evidence reveals that the 
appellant exhibited elevated cholesterol levels going back to 
November 1996.  

The appellant is seeking service connection for his elevated 
cholesterol levels.  Hyperlipidemia and elevated cholesterol 
levels are laboratory findings and are not disabilities in 
and of themselves for which VA compensation benefits are 
payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating 
schedule.).  The term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the appellant's 
elevated cholesterol or dyslipidemia causes any impairment of 
earning capacity.  While elevated cholesterol levels may be 
evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see 38 U.S.C.A. 
§ 1110.  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C.A. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  

Nothing in the medical evidence presently on file shows the 
appellant has a current disability manifested by elevated 
cholesterol.  Accordingly, because the veteran does not have 
a current disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against his claim of service connection for 
elevated cholesterol and his claim therefore must be denied.  

II.  Increased initial rating claim

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant has appealed the initial 20 percent evaluation 
assigned to the diabetes disability when service connection 
was granted.  The appellant is, in effect, asking for a 
higher rating effective from the date service connection was 
granted (May 8, 2001).  Consequently, the Board will consider 
the entire time period in question, from the original grant 
of service connection to the present.  Fenderson, 12 Vet. 
App. at 119.  In that case, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Court also discussed 
the concept of "staging" ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the period(s) in question.  The issue 
before the Board is consequently taken to include whether 
there is any basis for a higher rating at any pertinent time, 
to include whether a higher rating currently is in order.

The appellant's service-connected diabetes mellitus was 
initially and is currently evaluated as 20 percent disabling.  
Under 38 C.F.R. Part 4, Diagnostic Code 7913, a 20 percent 
evaluation requires the demonstration of the use of insulin 
and the need for a restricted diet, or, the use of an oral 
hypoglycemic agent and the need for a restricted diet.  A 40 
percent disability evaluation requires the use of insulin, a 
restricted diet, and regulation of activities.  A rating of 
60 percent is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.  A rating of 100 
percent is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913. 

Review of the appellant's VA outpatient treatment records 
reveals that, in May 2004, he was found to have good control 
of his diabetes.  A July 2005 treatment note indicates that 
the appellant was on Metformin (Glucophage) and that his 
microalbumin was normal.  There is no evidence that the 
appellant was ever diagnosed with, or treated for, episodes 
of ketoacidosis or hypoglycemic reactions.

The appellant underwent a VA medical examination in February 
2004; the examiner noted that the appellant had been 
diagnosed with diabetes in approximately 2000, and that he 
was on Metformin, 500 milligrams twice a day.  The appellant 
did not report hospitalizations for ketoacidosis or 
hypoglycemic reactions.  He said that he followed a salt-free 
diet and that his weight had been stable.  He exercised by 
riding his bicycle and by walking on a treadmill.  He also 
lifted free weights.  Laboratory testing revealed the 
appellant's blood sugar level to be normal.  His renal 
function was normal.  After examining the appellant, the 
examiner rendered the assessment that the appellant's 
diabetes mellitus was oral agent controlled, with excellent 
control.

The clinical evidence as measured against the applicable 
rating schedule does not support the appellant's assertions.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The preponderance of 
the objective medical evidence does not support an initial 
evaluation in excess of 20 percent for the appellant's 
diabetes mellitus disability.  The medical evidence of record 
does not support any finding that the appellant's activities 
have been regulated due to his service-connected diabetes 
mellitus such as to warrant a rating in excess of 20 percent.  
None of the evidence indicates he was advised to regulate his 
activities and such a finding is required to support an 
increased rating.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
diabetes disability may be granted when it is demonstrated 
that it presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the appellant's service-connected 
diabetes disability addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate.  As discussed above, there are 
higher ratings for diabetes, but the required manifestations 
have not been shown in this case.  The Board further finds 
that no evidence has been presented suggesting an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for the diabetes.  He has not 
demonstrated marked interference with employment due to the 
diabetes alone.  

There is no objective evidence of any symptoms due to 
appellant's service-connected diabetes that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In summary, the preponderance of the evidence is against an 
initial evaluation in excess of 20 percent for the 
appellant's diabetes disability.  In deciding the claim, the 
Board has considered whether a "staged" rating is 
appropriate.  See Fenderson, 12 Vet. App. at 126.  In this 
instance, the record does not show varying levels of 
disability and, therefore, does support not the assignment of 
a staged rating for the diabetes disability at any time.  
Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that an initial rating 
in excess of 20 percent for disability due to diabetes is not 
warranted.  Because the preponderance of the evidence is 
against an allowance of an initial evaluation in excess of 20 
percent for the appellant's diabetes disability under the 
schedular criteria, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).

III.  Timeliness of the substantive appeal as to the issue of 
entitlement to an earlier effective date 

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and is completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a).  An appeal consists of a timely filed 
NOD in writing, and after an SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  An NOD is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201.  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  A substantive appeal postmarked prior 
to the expiration of the applicable time period will be 
accepted as timely filed.

A.  Notice of consideration of timeliness of substantive 
appeal.

By a letter in October 2006, the Board provided written 
notice to the appellant that it would consider whether the 
substantive appeal of his earlier effective date claim was 
timely, and he was given an opportunity to present argument 
related to this issue.  See 38 C.F.R. § 20.101(d).  That 
letter provided the appellant notice of the regulations 
pertinent to the issue of the timeliness of his substantive 
appeal, as well as notice of the Board's intent to consider 
that issue.  The Board's authority and obligation to assess 
its jurisdiction must be tempered by its obligation to assure 
that it does so in the first instance without prejudice to 
the claimant.  VAOPGCPREC 9-99; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the appellant has had 
ample notice of applicable law and regulations, both prior to 
and in the course of the Board's consideration, and he has 
been afforded the opportunity to present evidence and/or 
written argument.  Therefore, the Board may proceed to 
consider the threshold jurisdictional question.

B.  Timeliness of substantive appeal.

An April 2004 rating decision granted an earlier effective 
date of May 8, 2001 for the award of service connection for 
diabetes mellitus; notice of that decision was sent to the 
appellant on April 29, 2004.  He indicated disagreement with 
that effective date in November 2004, and a statement of the 
case (SOC) was issued one year after the rating decision, on 
April 29, 2005.  No substantive appeal was received from the 
appellant or his representative within the next sixty (60) 
days.  The next communication on the issue of an earlier 
effective date was received from the appellant's 
representative in January 2006.

The record does not show that VA ever received a request for 
more time to file the Substantive Appeal as to the earlier 
effective date claim from either the appellant or his 
representative.  Furthermore, the record does not show that 
VA ever received a VA Form 9 as to that claim, or an 
equivalent letter, from either the appellant or his 
representative within 60 days after the April 2005 SOC was 
mailed to the appellant.  No communication was received from 
the appellant prior to the deadline in June 2005.  The 
January 2006 VA Form 646 was submitted too late to be 
considered as a timely substantive appeal because the 
deadline was in June 2005.

In an October 2006 response to the Board's notice, the 
veteran advanced argument in connection with his other claims 
on appeal; however, he made no reference to the timeliness 
issue.  

Unquestionably, the appellant did not file a timely 
substantive appeal as to his earlier effective date claim.  
Moreover, the appellant did not request an extension of time 
for filing within the applicable time period required by 
38 C.F.R. § 20.303, that is, prior to the expiration of the 
time limit for filing a substantive appeal, which in this 
case was June 29, 2005.  Since a request for an extension of 
time for filing was not submitted, 38 C.F.R. § 20.303 
controls.  Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) 
(veteran was not entitled to extension of time for perfecting 
appeal for good cause where he failed to request extension 
within the time limit for filing substantive appeal, applying 
38 C.F.R. § 20.303).

For these reasons, the Board finds that the appellant did not 
timely file his substantive appeal as to the issue of an 
earlier effective date for the grant of service connection 
for diabetes.  Because the appellant failed to timely file a 
substantive appeal, the Board does not have appellate 
jurisdiction to review the decision by the RO not to grant an 
effective date earlier than May 8, 2001.  38 U.S.C.A. § 7108 
(an application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71 [which includes 
the provisions of 38 U.S.C.A. §§ 7104, 7105]); Roy v. Brown, 
5 Vet. App. at 556 (in the absence of a timely substantive 
appeal, the appellant is statutorily barred from appealing 
the RO decision).  The application for appeal is not in 
conformity with the governing law, and the Board shall not 
entertain it.  38 U.S.C.A. § 7108.


ORDER

Entitlement to service connection for a skin rash, claimed as 
due to exposure to herbicides, is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for high cholesterol is 
denied.

Entitlement to service connection for numbness of the hands 
and feet is denied.

Entitlement to an initial evaluation for diabetes mellitus in 
excess of 20 percent is denied.

The claim of entitlement to an earlier effective date for the 
award of service connection for diabetes mellitus is 
dismissed.


REMAND

A determination has been made that additional development of 
the remaining issues is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for action as described 
below.

The appellant has contended that both his lumbar spine 
disability and his PTSD disability have increased in severity 
since his last VA examinations for those conditions.  The 
appellant's claims for increased initial evaluation for the 
PTSD and lumbar spine disabilities cannot be fairly decided 
on the basis of the medical evidence currently of record.  
Therefore, the claims are remanded so that additional 
evidence may be associated with the claims file.  

In a rating issued in April 2004, the RO denied the 
appellant's claims of entitlement to service connection for 
hypertension (HTN), benign prostatic hypertrophy (BPH) and 
for dry, swollen feet.  The appellant was notified of these 
denials by a letter dated April 29, 2004.  The appellant 
submitted his NOD as to those three issues the next month.  
The RO subsequently issued an SOC in December 2004.  The 
appellant had until April 29, 2005 to submit his substantive 
appeal; he submitted said substantive appeal as to each of 
these three issues in a VA Form 21-4138 received by the RO on 
April 12, 2005.  Therefore, the appellant perfected his 
appeal as to those issues.

However, the RO found that new and material evidence was 
required to reopen these three claims.  As the RO did not 
expressly analyze these issues in terms of an original claim, 
the Board is required to initially determine whether the 
claimant would be prejudiced by the Board's considering 
subissues and arguments or applying statutes, regulations, or 
judicial analyses which may have not been considered by the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
finds that appellant would be prejudiced by the Board's 
consideration of such subissues and additional regulations.  
Therefore, these issues must be remanded to the RO so that 
they may be considered by the RO in the proper procedural 
stance.

The evidence of record indicates that the appellant was 
awarded the Purple Heart Medal; he maintains that he received 
that honor based on being wounded in the right leg.  The 
claims file does not contain the service personnel records of 
the appellant; these records could conceivably shed some 
light on the nature of the wound that led to the award of the 
Purple Heart Medal.  Therefore, the RO should take 
appropriate steps to secure the appellant's Army service 
personnel records from the Official Military Personnel File 
(OMPF) or from any other appropriate source.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining service 
records, medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed with regard to the 
issues on remand. 

2.  The AMC/RO should take appropriate 
steps to secure the appellant's Army 
service personnel records from the 
Official Military Personnel File (OMPF) 
or from any other appropriate source.  
These records should be associated with 
the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any claimed condition.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured, with 
assistance from the appellant as needed.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
her representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  If any additional development, such 
as the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.  
Upon receipt of any requested VA 
physician report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been provided.  
If information is deemed lacking, the 
AMC/RO should refer the report to the VA 
reviewer/examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's increased 
initial rating claims and original 
service connection claims (not new and 
material) still on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
increased rating and service connection 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


